ROSSMAN, J.,
dissenting.
I cannot understand why the majority is so terribly mystified regarding the nature of this transaction. It could not be plainer: Defendants would receive either $100,000 plus interest or their property back in five years. This is the only possible interpretation of the two documents the court had before it. There is nothing for a jury to decide.
Because the contractual agreements of the parties are clearly consistent with each other, and because the learned trial judge did exactly what he was supposed to do when he construed the agreements, we should affirm. Accordingly, I respectfully dissent.